DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species, PAPf39 in the reply filed on 04 March 2021 is acknowledged. The traversal is on the ground(s) that the species are sufficiently few in number that there wouldn’t be undue burden if the examiner withdrew the species election requirement. This is found persuasive and the species election requirement set forth in the office action dated 08 December 2020 is hereby withdrawn.
Claims 1-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by to Hartung et al. (US 2013/0135580 A1, IDS, 07/23/2019).
Hartung teaches a method of detecting amyloid fibril related species (para [0019]; In another embodiment according to the invention, there is provided a method of diagnosing an amyloidogenic disorder or a predisposition thereto in a 
Hartung teaches quantifying an amount of amyloid fibril related species in said treated sample via measurement of signal intensity (para [0008]; In further, related embodiments, the method may further comprise determining an intensity of 
Hartung that the sample includes blood, blood plasma, urine, seminal fluid, seminal plasma, cerebrospinal fluid, lymphatic fluid, intraocular fluid, synovial fluid, serous fluid, endolymph, perilymph, peritoneal fluid, pleural fluid, pancreatic tissue, brain tissue, liver tissue, heart tissue, thyroid tissue, corneal tissue, a biopharmaceutical, a therapeutic drug, or combinations thereof (para [0042]; The diagnostic methods are carried out by contacting an ocular tissue of a mammal (e.g., a human subject) with a fluorophore compound that binds to an amyloid protein, e.g., beta-amyloid (A-beta)), thus meeting the limitations of claim 7. 
Hartung teaches a method of monitoring for the presence or progression of amyloid diseases (para [0019]; In another embodiment according to the invention, there is provided a method of diagnosing an amyloidogenic disorder or a predisposition 
Hartung quantifying an amount of amyloid fibril related species in said treated sample via measurement of signal intensity (para [0008]; In further, related embodiments, the method may further comprise determining an intensity of fluorescence for at least the fluorescence produced by the amyloid-binding compound bound to the amyloid protein), thus meeting the limitations of claim 15. 

Hartung teaches that the amyloid fibril related species include A-beta (para [0050]; In accordance with an embodiment of the invention, there is provided a fluorescence imaging method and device for detection of amyloid-binding compound-tagged beta-amyloid (A-beta) proteins in the lens of the eye, and uses thereof), thus meeting the limitations of claim 17. 
Hartung teaches the that the sample includes blood, blood plasma, urine, seminal fluid, seminal plasma, cerebrospinal fluid, lymphatic fluid, intraocular fluid, synovial fluid, serous fluid, endolymph, perilymph, peritoneal fluid, pleural fluid, pancreatic tissue, brain tissue, liver tissue, heart tissue, thyroid tissue, corneal tissue, a biopharmaceutical, a therapeutic drug, or combinations thereof (para [0042]; The diagnostic methods are carried out by contacting an ocular tissue of a mammal (e.g., a human subject) with a fluorophore compound that binds to an amyloid protein, e.g., beta-amyloid (A-beta)), thus meeting the limitations of claim 19. 

Claims 1, 6, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by to Feuerstein et al. (US 2015/0125396 A1, IDS, 07/23/2019).

Feuerstein teaches that the fluorescent protein is green fluorescent protein, a variant green fluorescent protein, red fluorescent protein, Dendra, variant Dendra, Dronpa, variant Dronpa, mEosFP, variant mEosFP, or combinations thereof (para [0093]; In some embodiments, the label comprises a fluorescent protein which is incorporated into a probe as part of a fusion protein. Fluorescent proteins may include green fluorescent proteins (e.g., GFP, eGFP, AcGFP, TurboGFP, Emerald, Azami 
Feuerstein teaches a method of monitoring for the presence or progression of amyloid diseases (para [0004]; The present invention provides in vivo methods for detecting, in the eye of an individual, protein aggregates associated with amyloidogenic disease or other misfolded protein), the method comprising: providing a sample from an individual to be monitored (para [0004]; In some embodiments, the methods comprise (A) administering to the individual a peptide, peptoid or peptide mimic probe); treating said sample with a reagent including a fluorescent protein (para [0004]; In some embodiments, the methods comprise (A) administering to the individual a peptide, peptoid or peptide mimic probe; para [0075]; As noted above, the probes disclosed herein may comprise one or more detectable labels; para [0093]; In some embodiments, the label comprises a fluorescent protein which is incorporated into a probe as part of a fusion protein); and detecting a signal from fluorescent protein bound to said treated sample (para [0004]; In some embodiments, the methods comprise ... detecting any probe associated with any protein aggregates present in the eye), thus meeting the limitations of claim 14. 
Hartung teaches that the fluorescent protein is green fluorescent protein, a variant green fluorescent protein, red fluorescent protein, Dendra, variant Dendra, Dronpa, variant Dronpa, mEosFP, variant mEosFP, or combinations thereof (para [0093]; In some embodiments, the label comprises a fluorescent protein which is incorporated into a probe as part of a fusion protein. Fluorescent proteins may include green fluorescent proteins (e.g., GFP, eGFP, AcGFP, TurboGFP, Emerald, Azami . 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by to Jara et al. (US 2016/0077110 A1).
Jara teaches providing a reagent including a fluorescent protein (e.g. green fluorescent protein or ThT) to an environment including amyloid-beta monomers in cerebrospinal fluid; and binding said fluorescent protein to amyloid monomer oligomers during a lag phase or an elongation phase of amyloid fibril formation and providing said reagent during said lag phase (see e.g. [0049] and Examples 2 and 3), thus meeting the limitations of claims 1, 2, 5, 6-11, 14, 15, 17, 18 and 19. The environment has a concentration of fluorescent protein of 5µM (see e.g. Example 2A), thus meeting the limitations of claims 4, 12, 13 and 20. Detecting the fluorescent signal is performed via fluorescent microscopy (see [0096]), thus meeting the limitations of claims 3 and 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartung et al. (US 2013/0135580 A1, IDS, 07/23/2019).
Hartung teaches as set forth above, but does not specifically teach wherein said treated sample has a concentration of fluorescent protein above about 1 nM. Nonetheless, since the amount of fluorescent protein required depends on the sensitivity of the device used and its capability to detect fluorescence, it would have been obvious to one of ordinary skill in the art to use a sufficient amount fluorescent protein such that said treated sample has a concentration of fluorescent protein above 
As noted in In re Aller, 105 USPQ 233 at 235,
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of 1nM was other than routine, that that this value resulting from the optimization has any unexpected properties or that the results should be considered unexpected in any way as compared to the closest prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
13 March 2021